By order of October 2, 2018, the application for leave to appeal the March 28, 2018 order of the Court of Appeals was held in abeyance pending the decision in People v. Carter . On order of the Court, the case having been decided on May 7, 2019, 503 Mich. 221, 931 N.W.2d 566 (2019), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the defendant was properly assigned 25 points under Offense Variable 12 (OV 12), MCL 777.42. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.